CaSage202v-O69626/BVDocamenth213 FileshORQU21 Rage hoff

. pina ce eee

USBC SB oe
DOCUMENT
ELECTRONICALLY £ELED [!

BOCH a
DATE BULEDS a 7)
ODI Y NA

CH,

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 
 

 

 

 

 

oo

 

 

Pare ee man anette

 

 

 

THE BROTHERS GROCERY & DELI CORP.,
et al.,

Plaintiffs, 20 Civ. 6961 (VB)

V.
UNITED STATES OF AMERICA,

Defendant.

 

 

PROTECTIVE ORDER

The parties have conferred and submitted this jointly proposed stipulation and protective
order (“Protective Order’’) to the Court, which the Court hereby enters.

1. This Protective Order is issued in accordance with the Privacy Act, 5 U.S.C. §
552a(b), the Food and Nutrition Act of 2008, 7 U.S.C. § 2020(e)(8), and the federal regulations
promulgated thereunder, 7 C.F.R. § 272.1(c) (collectively “the Acts”).

2. This Protective Order applies to private information regarding electronic benefits
transfer (‘EBT”) card recipients and competitor store information, covered by the Acts,
including but not limited to names, addresses, Food and Nutrition Service (“FNS”) numbers,
EBT card numbers, household numbers, and other confidential, proprietary, personal, or similar
information (“protected information”), contained in the certified administrative record in this
case,

3. Pursuant to this Protective Order, Defendant (and its contractors, agents, and
employees) are hereby authorized to disclose to counsel for Plaintiffs the protected information

contained in the certified administrative record for purposes of the litigation of this action.
Ca6ade2020-O6962S/BVDobomenbh2i8 FieGCROV2n Page 2aff4

4. Pursuant to this Protective Order, the parties are hereby ORDERED:
- a. Not to release the protected information to the public or to anyone not
directly involved in the litigation of this action; and
b. To use the protected information only for the purpose of litigating this

action.

5. Pursuant to this Protective Order, the parties may disclose the protected
information only to:

a. The attorneys of record for the parties and any support staff or other
employees of the attorneys of record for parties who are assisting in the
prosecution or defense of this action;

b. Plaintiffs, who may only read the protected information in the presence of
their attorney, but may not maintain, retain, keep, copy, or photograph the
protected information; and

c. The Court and the Court’s employees.

6. The protected information shall not be filed or referenced in un-redacted format
on the docket in this case.

7. Plaintiffs’ counsel shall ensure that each person to whom he discloses the
protected information, including Plaintiffs, shall, prior to any such disclosure, read and
understand this Protective Order, and acknowledge his or her agreement to be bound by this
Protective Order.

8. Neither Plaintiffs, nor their attorneys, nor any individual to whom they have made

disclosure, shall himself or herself make any further disclosure of the protected information.
CaSease202O60626iBVDodomeneh2i8 HienCROva Page daff4

9. With the exception of the Court and the Court’s employees, at the conclusion of
this litigation, any person to whom the protected information has been disclosed pursuant to this
Protective Order shall return any and all protected information to counsel for Defendant and shall
certify in writing that the documents have been returned and any copies destroyed.

10. Nothing in this Protective Order shall require production of information that is
prohibited from disclosure by other applicable privileges, statutes, regulations, or authorities.

11. This Order does not constitute a ruling on the question whether any particular
document or category of information is properly discoverable, and does not constitute a ruling on
any potential objection to the discoverability, relevance, or admissibility of any document or
information.

12. Inthe event Defendants inadvertently file protected information in un-redacted
format on the docket in this case, Defendants shall promptly seek leave from the Court to re-file
the relevant document, with the inadvertently disclosed protected information correctly redacted,
and the inadvertently disclosed protected information subsequently will be subject to the terms of
this Protective Order notwithstanding its previous inadvertent disclosure.

13. Nothing in this Order shall prevent the disclosure of protected information to
governmental authorities for purposes of enforcement of criminal laws or in furtherance of civil

enforcement or regulatory proceedings.
Ca6age2020--060626/BVDocemantbh213 AileORB@W2h RageHoft

14, This Protective Order shall remain in force even after the termination of this case.

SO STIPULATED AND AGREED TO BY:

Dated: March 4, 2021 Dated: March 4, 2021
New York, New York New York, New York
SPODEK LAW GROUP, P.C. AUDREY STRAUSS

United States Attorney
Southern District of New York

By: Se So Lo By Mau Ble oerer

 

 

Jeremy Graham Feigenbaum, Esq. Mary Elign Brennan, Esq.
85 Broad Street Assistant United States Attorney
30th Floor 86 Chambers Street, Third Floor
New York, NY 10004 New York, New York 10007
Tel.: (631) 745-5816 Tel.: (212) 637-2652
jf@spodeklawgroup.com maryellen.brennan@usdoj.gov
Counsel for Plaintiffs Counsel for Defendant

SO ORDERED.

Dated: New York, New York

 

 
